              Case 5:20-cv-00115 Document 1 Filed 01/30/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

MICHAEL E. NEELD,                               §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §   CIVIL ACTION NO. 5:20-CV-115
                                                §
THE BANK OF NEW YORK MELLON                     §
FKA THE BANK OF NEW YORK, AS                    §
TRUSTEE FOR THE BENEFIT OF THE                  §
CERTIFICATEHOLDERS OF THE                       §
CWABS, INC., ASSET-BACKED                       §
CERTIFICATES, SERIES 2007-BC3,                  §
                                                §
        Defendant.                              §

                                DEFENDANT’S NOTICE OF REMOVAL

        Defendant The Bank of New York Mellon FKA The Bank of New York, as Trustee for

the Benefit of the Certificateholders of the CWABS, Inc., Asset-Backed Certificates, Series

2007-BC3 (“BONY Trustee” or “Defendant”), hereby gives notice of the removal of the state

court civil action described below. As grounds for the removal, Defendant respectfully states the

following:

                                      I. INTRODUCTION

        1.      On January 3, 2020, Plaintiff Michael E. Neeld (“Plaintiff”) filed his Original

Petition, numbered and styled as Cause No. 2020CI00127, Michael E. Neeld v. The Bank of New

York Mellon FKA The Bank of New York, as Trustee for the Benefit of the Certificateholders of

the CWABS, Inc., Asset-Backed Certificates, Series 2007-BC3 in the 285th Judicial District Court

of Bexar County, Texas (the “Complaint”).

        2.      In the Petition, Plaintiff brings suit against BONY Trustee, asserting a claim for

promissory estoppel relating to residential property located at 801 Ridgemont Ave., Terrell Hills,


616175.1 102210.0289
DEFENDANT’S NOTICE OF REMOVAL                                                              Page 1
               Case 5:20-cv-00115 Document 1 Filed 01/30/20 Page 2 of 5




Texas 78209 (the “Property”), and requesting injunctive relief to prevent a foreclosure scheduled

for January 7, 2020. 1 Plaintiff asserts that he defaulted on his mortgage payments but BONY

Trustee assured him foreclosure would not be pursued while Plaintiff was in the loss mitigation

process. 2

        3.       In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, orders,

and other papers filed in the state court action and obtained by Defendants are attached hereto

and marked as composite Exhibit A and incorporated herein by reference.

                           II. TIMELINESS OF NOTICE OF REMOVAL

        4.       Defendant has not been served with Plaintiff’s Complaint. Therefore, Defendants’

Notice of Removal falls within the 30-day period required by statute and is timely. 3

                  III. BASIS FOR REMOVAL: DIVERSITY JURISDICTION

        5.       This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332. This action

may be removed to this Court by Defendant pursuant to 28 U.S.C. § 1441(b) because this action

is between citizens of different states and the amount in controversy exceeds $75,000.00,

exclusive of interest and costs.

        A.       Complete diversity exists.

        6.       Complete diversity exists because Plaintiff and Defendant are not citizens of the

same state.

        7.       Plaintiff is an individual residing in Bexar County, Texas and is thus considered a

citizen of Texas. 4


1
  See Complaint, ¶¶10, 13.
2
  Id., ¶ 8.
3
  28 U.S.C. § 1446(b). See also Thompson v. Deutsche Bank Nat’l Tr. Co., 775 F.3d 298, 303 (5th Cir. 2014) citing
Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48, 119 S.Ct. 1322, 143 L.Ed. 448 (1999) (the
federal removal and jurisdiction statutes “clearly provide that a defendant’s right to removal runs from the date on
which it is formally served with process.”).
4
  See Complaint, ¶2.

616175.1 102210.0289
DEFENDANT’S NOTICE OF REMOVAL                                                                              Page 2
                Case 5:20-cv-00115 Document 1 Filed 01/30/20 Page 3 of 5




         8.       For diversity purposes, the citizenship of Defendant BONY Trustee is that of

Bank of New York Mellon Trust Company, National Association. 5 A national bank is a citizen

of the state where its main office, as designated in its articles of association, is located. 6 Bank of

New York Mellon’s articles of association designate New York, New York, as the location of

Bank of New York Mellon’s main office. BONY Trustee is thus a citizen of New York.

         9.       Plaintiff is a citizen of Texas and BONY Trustee is not a citizen of Texas.

Therefore, complete diversity among the parties exists.

         C.       The amount in controversy exceeds $75,000.00.

         10.      In his Complaint, Plaintiff seeks relief to prevent the foreclosure sale of the

subject property. 7 When such relief is sought, the amount in controversy is measured by the

value of the object of the litigation. 8

         11.      When the object of the mortgagor’s litigation is the protection of his entire

property, the fair market value of the property is the proper measure of the amount in

controversy. 9 In this instance, the value of the subject property, 801 Ridgemont Ave., Terrell

Hills, TX 78209, amounts to at least $540,500.00. 10 Therefore, based on the value of the relief

sought by Plaintiff in the Complaint the amount in controversy exceeds $75,000.00.




5
  See Wells Fargo Bank, N.A. v. Am. Gen. Life Ins. Co., 670 F.Supp.2d 555, 561 (N.D.Tex. 2009) (“[T]he citizenship
of a trust, for diversity jurisdiction purposes, is determined by the citizenship of its trustee.”) citing Navarro Sav.
Ass’n v. Lee, 446 U.S. 458, 461 (1980) and Bass v. Int’l Bhd. of Boilermakers, 630 F.2d 1058, 1067 n.17 (5th Cir.
1980).
6
  See Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303, 307, 126 S. Ct. 941, 945 (2006) (construing 28 U.S.C. § 1348
(2006)).
7
  See Complaint, ¶13.
8
  Farkas v. GMAC Mortg., LLC, 737 F.3d 338, 341 (5th Cir. 2013).
9
  Id.
10
   See Bexar County Appraisal District Summary attached as Exhibit B. It is appropriate for the court to take
judicial notice of the Bexar County Tax Appraisal because it is of public record and the information it provides is
readily ascertainable and the source—the Bexar County Tax Appraisal District—cannot reasonably be questioned.
See Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011).

616175.1 102210.0289
DEFENDANT’S NOTICE OF REMOVAL                                                                                 Page 3
              Case 5:20-cv-00115 Document 1 Filed 01/30/20 Page 4 of 5




                                            IV. VENUE

        12.     Venue for this Removal is proper in the United States District Court for the

Western District of Texas, San Antonio Division, because this district and division includes

Bexar County, Texas—the location of the pending state court action. 11

                                V. ADDITIONAL REQUIREMENTS

        13.     Written Notice of Removal will be provided to Plaintiff and filed with the District

Clerk of Bexar County, Texas.

        14.     This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. See 28 U.S.C. §

1446(a).

        15.     In the event that Plaintiff seeks to remand this case, or the Court considers remand

sua sponte, Defendant respectfully requests the opportunity to submit such additional argument

or evidence in support of removal as may be necessary.

        16.     Plaintiff did not demand a jury trial in the Petition.

        WHEREFORE, having satisfied the requirements for removal, Defendant The Bank of

New York Mellon FKA The Bank of New York, as Trustee for the Benefit of the

Certificateholders of the CWABS, Inc., Asset-Backed Certificates, Series 2007-BC3 gives notice

that Cause No. 2020CI00127 originally filed in the 285th Judicial District Court of Bexar County,

Texas, has been removed to this Court.

                                               Respectfully submitted,


                                               By:     /s/ Matt D. Manning
                                                       MATT D. MANNING
                                                       State Bar No. 24070210
                                                       MATTHEW A. KNOX
                                                       State Bar No. 24071102

11
  See 28 U.S.C. § 1441(a); 28 U.S.C. § 124(d)(4) (stating that the San Antonio Division of the Western
District includes Bexar County).

616175.1 102210.0289
DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 4
              Case 5:20-cv-00115 Document 1 Filed 01/30/20 Page 5 of 5




                                                    MCGLINCHEY STAFFORD
                                                    1001 McKinney, Suite 1500
                                                    Houston, Texas 77002
                                                    Telephone : (713) 520-1900
                                                    Facsimile: (713) 520-1025
                                                    mmanning@mcglinchey.com
                                                    mknox@mcglinchey.com

                                                ATTORNEYS FOR DEFENDANT THE
                                                BANK OF NEW YORK MELLON FKA
                                                THE BANK OF NEW YORK, AS TRUSTEE
                                                FOR THE BENEFIT OF THE
                                                CERTIFICATEHOLDERS OF THE
                                                CWABS, INC., ASSET-BACKED
                                                CERTIFICATES, SERIES 2007-BC3


                          CERTIFICATE AND NOTICE OF FILING

        I certify that on January 30, 2020, this Notice of Removal was sent to the District Clerk
of Bexar County, Texas, and that written notice of filing of the Notice of Removal was served
via eFile.TXCourts.Gov and/or Email upon counsel for Plaintiff.

                                                    /s/ Matt D. Manning
                                                    MATT D. MANNING

                                CERTIFICATE OF SERVICE

        I hereby certify that on January 30, 2020, a copy of the above and foregoing was filed
electronically with the Clerk of Court using the CM/ECF system. Notice of this filing has been
forwarded to all parties, by and through their attorneys of record by operation of the Court’s
electronic filing system or by other means in accordance with the FEDERAL RULES OF CIVIL
PROCEDURE.

                      Via Court’s EFiling Service System and/or Via Email
                                     Matthew J. Obermeier
                                    State Bar No. 24067804
                               Oliva, Saks, Garcia, & Curiel, LLP
                                       14255 Blanco Rd.
                                   San Antonio, Texas 78216
                                       matt@osgclaw.com
                                      Counsel for Plaintiff

                                                    /s/ Matt D. Manning
                                                    MATT D. MANNING



616175.1 102210.0289
DEFENDANT’S NOTICE OF REMOVAL                                                             Page 5
